Citation Nr: 1121201	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual damage of the sciatic nerve, left side, as due to left hydrocelectomy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1962 to November 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

The Veteran and his son-in-law appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  In pertinent part, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

In this case, the Veteran contends that he suffers from pain in his left leg as a result of his undergoing surgery at a VA facility in November 2002.  A review of the Veteran's VA treatment records shows that he underwent a left hydrocelectomy to remove a hydrocele in his scrotum on November 13, 2002; a hydrocele is a circumscribed collection of fluid, while a hydrocelectomy is the excision of a hydrocele.  Dorland's Illustrated Medical Dictionary 889-90 (31st ed. 2007).  The Veteran began complaining of suffering from leg pain shortly after this procedure, and he filed the claim at issue here in December 2007.  

In conjunction with his claim, the Veteran has undergone two VA examinations.  The first examination was performed in December 2008.  The examiner diagnosed the Veteran as suffering from chronic groin pain without an associated neuropathy or nerve root association.  As she did not offer an opinion as to the etiology of this diagnosis, the examiner provided an addendum in December 2008.  She concluded that she could not form an opinion as to the etiology of the Veteran's groin pain without resorting to speculation.  

Apparently, the same examiner saw the Veteran again in October 2009.  (The examiners' first names were the same as well as the pager number, although the middle initial and last names were different.)  At that time, the examiner diagnosed the Veteran as suffering from chronic left groin pain as a result of his 2002 surgery.  She further stated, however, that groin pain is a common side effect of surgical intervention, and that the residuals were not caused by carelessness, negligence, lack of proper skill, error in judgment, or fault by VA.

The Board finds these examinations to be inadequate.  Though the examiner diagnosed the Veteran as suffering from chronic groin pain, she did not provide an exact diagnosis that would allow for this pain to be rated under VA's schedule of disabilities.  Also, though in her December 2008 addendum the examiner stated that she could not resolve the question of etiology without resort to speculation, in her October 2009 examination, she answered this question without explaining why circumstances had changed.  

Further, the VA surgical records show that the Veteran was given a spinal anesthetic during his November 2002 surgery.  When the Veteran began complaining of leg pain in March and April 2003, VA records suggest that his pain could be related to this spinal anesthesia.  In her December 2008 opinion, however, the examiner stated that she could not determine whether the Veteran's receipt of spinal anesthesia could be responsible for his current condition.  

Finally, after the Veteran began seeking treatment from VA for his left leg pain, his condition was given different diagnoses.  As noted above, in March 2003, a VA physician opined that the Veteran's chronic left leg pain could have been exacerbated by his receiving spinal anesthesia.  In September and December 2003, however a VA neurologist offered his opinion that the Veteran suffered from pain in his leg and hip due to osteoarthritis, and that the Veteran suffered from chronic low back pain and sciatica secondary to degenerative disc disease and facet arthropathy.  This neurologist did not relate these diagnoses to the Veteran's November 2002 surgery.  In her December 2008 and October 2009 examination reports, the examiner did not address or discuss these other diagnoses, nor did she state why her diagnosis was more likely correct.  

For these reasons, the Board finds it necessary to remand the Veteran's claim in order that a new opinion or examination may be offered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a VA opinion as to the etiology of the Veteran's claimed left leg pain following his November 2002 surgery.  Such an opinion should be provided by an examiner with the appropriate expertise in dealing with neurologic abnormalities, but it should not be offered by the examiner who performed the December 2008 and October 2009 examinations.

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the examiner should note in any report provided that the file was reviewed.  The examiner should specifically discuss the various diagnoses that the Veteran has received for his left leg condition and should state why his diagnosis conforms to or differs from these previous diagnoses.  

The examiner should then answer the following questions:

a. What, if any, current left leg (including knee, groin, hip, and foot) condition does the Veteran suffer from?

b. Is this left leg condition an additional disability that resulted from the Veteran's November 2002 hydrocelectomy?  If it is not, does the Veteran suffer from any other disability that is considered an additional disability from his November 2002 surgery?

c. If the Veteran is suffering from an additional disability as a result of his November 2002 surgery, then is the proximate cause of this disability the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination?  Is the proximate cause of this additional disability an event not reasonably foreseeable?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


